DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s amendment filed on July 22, 2022.
Claims 1 – 3, 5 - 8, 11 – 15, and 17 - 24 are allowed.

Reason For Allowance
 The following is an examiner’s statement of reasons for allowance: Applicant amends claim 1 and adds multiple additional limitations:
normalizing, by the computing device, the first and second R-Theta curves, the first R-Theta curve is different from the second R-Theta curve before normalizing and the first R-Theta curve is identical to the second R-Theta curve after normalizing;
identifying, by the computing device, a relationship between the first and second garment pieces as including a garment family relationship by comparing the first R-Theta curve and the second R-Theta curve after normalizing; and
applying the fill pattern to the first and second garment pieces;


The prior art Kirefu (US 2009/0112353) teaches applying a pattern to material.  However, Kirefu and the other prior art of record do not teach individually or suggest in combination these newly added limitations. Additional prior art searching necessitated by the amendment has been conducted but no prior art has been found to, individually and in combination, teach the newly added limitations. Therefore, claim 1 is allowed. Claims 2-3, 5 -8 depend on claim 1, and therefore they are also allowed. Claims 11 – 15, and 17 – 24 are substantially similar to claims 1 -3, 5 -8, and therefore are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115   
08/10/2022  


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115